                         Case 18-12012-LSS             Doc 367        Filed 11/13/18        Page 1 of 2



                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE


         In re                                                       Chapter 11

         OPEN ROAD FILMS, LLC, a Delaware                            Case No.: 18-12012 (LSS)
         limited liability company, et al.,1
                                                                     (Jointly Administered)
                                   Debtors.


                NOTICE OF (I) ADJOURNED (A) OMNIBUS HEARING AND (B) SALE HEARING
                    AND (II) FURTHER EXTENSION OF DESIGNATION CUT-OFF DATE

                        PLEASE TAKE NOTICE THAT that the omnibus hearing scheduled for
         November 14, 2018 at 1:30 p.m. (ET) has been rescheduled for November 20, 2018 at 10:00
         a.m. (ET). Accordingly, all matters previously scheduled to be heard on November 14, 2018 at
         1:30 p.m. (ET) will now be heard on November 20, 2018 at 10:00 a.m. (ET), including the
         Debtors’ Motion for Orders: (A)(I) Establishing Bid and Sale Procedures Relating to the Sale of
         Substantially All of the Debtors’ Assets, (II) Authorizing the Debtors to Enter Into an Asset
         Purchase Agreement with Stalking Horse Bidder, (III) Establishing and Approving Procedures
         Relating to the Assumption, Assignment and Sale of Certain Executory Contracts and Unexpired
         Leases, Including Notice of Proposed Cure Amounts and (IV) Scheduling a Hearing to Consider
         the Proposed Sale and (B)(I) Approving the Sale of Substantially All of the Debtors’ Assets,
         (II) Authorizing the Assumption, Assignment and Sale of Certain Executory Contracts and
         Unexpired Leases, and (III) Granting Certain Related Relief [Docket No. 9] as it pertains to the
         hearing to consider approval of the sale of the Purchased Assets to the Stalking Horse Bidder.2

                         PLEASE TAKE NOTICE that, on November 3, 2018, the Debtors filed the
         Notice of (I) Filing of (A) Updated Schedule of Purchased Titles and (B) Stalking Horse Bidder’s
         Schedule of Available Contracts Designated as Assumed Contracts, and (II) Extension of
         Designation Cut-Off Date [Docket No. 300] (the “Designation Notice”).

                        PLEASE TAKE FURTHER NOTICE that, on November 9, 2018, the Debtors
         filed the Notice of Further Extension of Designation Cut-Off Date [Docket No. 360] (the
         “Further Designation Extension Notice”) that further extended the Designation Cut-Off Date
         under the Stalking Horse Agreement from November 9, 2018 at 5:00 p.m. (ET), until November
         13, 2018 at 3:00 p.m. (ET), (i) for all Available Contracts that are not identified on the Schedule
         1
           The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
         Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.);
         Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.).
         The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
         2
            On October 23, 2018, the above-captioned debtors and debtors (the “Debtors”) and OR Acquisition Co, LLC (the
         “Stalking Horse Bidder”) entered into that certain Asset Purchase Agreement, dated as of October 23, 2018 (the
         “Stalking Horse Agreement”), for the sale of substantially all of the Debtors’ assets. The Stalking Horse Agreement
         is attached to the Notice of Filing of (I) Stalking Horse Agreement, (II) Summary of Proposed Bid Protections, and
         (III) Summary of Proposed Amendments to Bid Procedures Order [Docket No. 216]. Capitalized terms used but not
         otherwise defined herein shall have the meanings ascribed to such terms in the Stalking Horse Agreement.

01:23855512.4
                        Case 18-12012-LSS        Doc 367     Filed 11/13/18     Page 2 of 2



          of Assumed Contracts (as defined in the Designation Notice) and (ii) for the Contracts containing
          the Title Rights for the bracketed titles on the Updated Schedule 1.1(b) (as defined in the
          Designation Notice) (the “Designation Extension Contracts”).

                        PLEASE TAKE FURTHER NOTICE that, subsequent to the filing of the
          Further Designation Extension Notice, the Debtors and the Stalking Horse Bidder again extended
          the Designation Cut-Off Date under the Stalking Horse Agreement from November 13, 2018 at
          3:00 p.m. (ET) until November 16, 2018 at 3:00 p.m. (ET) for the Designation Extension
          Contracts.

          Dated: November 13, 2018                        /s/ Ian J. Bambrick
                                                          Michael R. Nestor, Esq. (Bar No. 3526)
                                                          Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                                          Ian J. Bambrick, Esq. (Bar No. 5455)
                                                          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                          Rodney Square
                                                          1000 North King Street
                                                          Wilmington, Delaware 19801
                                                          Tel: (302) 571-6600
                                                          Fax: (302) 571-1253

                                                          and

                                                          Michael L. Tuchin, Esq.
                                                          Jonathan M. Weiss, Esq.
                                                          Sasha M. Gurvitz, Esq.
                                                          KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                          1999 Avenue of the Stars, 39th Floor
                                                          Los Angeles, CA 90067
                                                          Tel: (310) 407-4000
                                                          Fax: (310) 407-9090

                                                          Counsel to Debtors and Debtors in Possession




01:23855512.4
                                                         2
